Citation Nr: 1435102	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from April 1974 to June 1977.  He had subsequent service in the Army Reserves from June 1977 to January 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Thereafter, the Veteran's file was transferred to the RO in Montgomery, Alabama.

In June 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is associated with the claims file.

In February 2013, the Board remanded the claims for additional development.  The case has since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claims for service connection for bilateral hearing loss and an acquired psychiatric disorder, to include PTSD, must again me remanded for additional development.  The Veteran contends that his claimed disabilities are related to events that occurred during his active duty and reserve service.  

In the February 2013 remand, the Board noted that the Veteran's service treatment records appeared to be incomplete.  The Board directed that another attempt be made to obtain the Veteran's complete service treatment and personnel records, to include if necessary, contacting his last Army Reserve Unit.  In April 2013, the service department indicated that there were no service treatment records on file at Code 13.  In July 2013, a "no record" response was received from the Records Management Center.  The Veteran was notified as to the unavailability of his service treatment records in July 2013 and he indicated that he had no additional service treatment records in his possession.  Unfortunately, there is no indication that the Veteran's service treatment records have been requested from the last Reserve unit to which the Veteran was assigned.  As such, additional development is necessary to ensure that the Veteran's available service treatment records have been obtained and associated with the claims file for review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board also notes that during VA audiology examinations in October 2011 and August 2013, the examiners indicated that the Veteran's VA treatment records were reviewed in conjunction with those examinations.  Although the Veteran has not identified any VA treatment received for his claimed disabilities, a search for VA treatment records pertaining to the Veteran must be conducted and any records identified must be obtained and associated with the claims file for review.  

The Veteran contends that he has a current bilateral hearing loss disability due to his military noise exposure to tank and truck diesel engines and tank and small arms artillery fire during his active and Reserve service.  VA has conceded that the Veteran experienced excessive military noise exposure during his active service given his military occupational specialty as a motor transport operator.  Reports of VA audiological examinations in October 2006 and November 2007 show that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  During VA audiological examinations in October 2011 and August 2013, however, puretone thresholds obtained for both ears were deemed unreliable and therefore were not reported.  VA audiologists and the Veteran's private otolaryngologist have provided conflicting opinions as to whether the Veteran's current bilateral hearing loss may be related to his military noise exposure.  Most recently, in accordance with the Board's February 2013 remand, the August 2013 examiner indicated that due to the unknown status of the Veteran's hearing at the time of examination, an opinion as to the etiology of the Veteran's claimed bilateral hearing loss disability could not be provided.  Given that audiological findings during the most recent VA audiology examinations were deemed invalid for rating purposes and therefore not reported, on opinion should be obtained using the Veteran's most recent VA audiological findings deemed to be valid for rating purposes during VA examination in November 2007.  

In addition, in his August 2006 claim for service connection for bilateral hearing loss, the Veteran indicated that he was and had been employed as a firefighter at Fort Rucker, Alabama since April 1980.  In October 2006, VA received treatment records from Lyster Army Hospital at Fort Rucker dating from July 2005 to July 2006.  It is unclear if there are additional relevant treatment records at that facility dating prior to July 2005 and since July 2006.  As such, additional development is warranted to ensure that all relevant treatment records have been obtained from Lyster Army Hospital at Fort Rucker.  

In addition, the Veteran's occupational treatment and personnel records pertaining to his employment as a fire fighter at Fort Rucker from April 1980 to December 2006 should also be obtained from the Department of Defense as such records may contain employment physicals with audiometric examinations which may be of assistance in determining the nature and etiology of the Veteran's bilateral hearing loss disability.

As to the Veteran's claim for service connection for an acquired psychiatric disorder, in accordance with the February 2013 remand, the Veteran was afforded a VA PTSD examination in August 2013.  The examiner diagnosed PTSD and determined that the Veteran's claimed stressors of witnessing his friend's involvement in a motor vehicle accident during active service and witnessing inmates physically and sexually assaulting one another at Fort Leavenworth during his reserve service were sufficient stressors to support a diagnosis of PTSD.  The examiner did not, however, discuss the Veteran's non service related stressor of witnessing a fellow firefighter be run over and killed during training exercises at Fort Rucker in December 2002 (see DRO hearing transcript, page 6).  In that regard, the Board notes that an August 2010 individual counseling note from TMC, Ed.D., LPC, LMFT, indicated that the Veteran and his counselor discussed survivors guilt, however; the Veteran has not alleged and the record does not identify the death of anyone during service as a stressor on which the Veteran's claim for service connection for PTSD is based.  As such, an opinion must be obtained as to whether the Veteran has a current acquired psychiatric disability, to include PTSD, related to events that occurred during military service.  

Although the Veteran's claimed stressors of witnessing a friend's involvement in a motor vehicle accident in Germany during active service and inmate on inmate physical and sexual assault while working as a prison guard at Fort Leavenworth during reserve service have not been verified, given the Veteran's military occupational specialty during active service as a motor transport specialist and as a prisoner processing and corrections NCO during part of his reserve service, these claimed stressors are consistent with the circumstances of his military service.

Accordingly, the case is REMANDED for the following action:

1. Request any reserve service treatment records and examination reports dating since June 1977 from all appropriate records repositories, to include the reserve unit to which the Veteran was most recently assigned (273rd Transportation Detachment (ATMC) Opp, Alabama, 121st ARCOM W2AYAA).  All records requests and responses received should be documented in the claims file and efforts to obtain these records must continue until a negative response is received or it is determined that additional development efforts would be futile.

2. Request from the Department of Defense and Lyster Army Hospital all occupational personnel and audiological and medical treatment records pertaining to the Veteran and any treatment received for psychiatric and hearing loss conditions while employed as a fire fighter at Fort Rucker from April 1980 to December 2006.  All records requests and responses received should be documented in the claims file.  

3. If any federal records and/or service treatment records and examination reports cannot be located, document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that are unable to be obtained; (b) explain the efforts made to obtain such records; and (c) describe any further action that will be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

4. Contact the Veteran and request that he identify any additional relevant medical treatment records, VA and non VA, which pertain to his claims for service connection for bilateral hearing loss and an acquired psychiatric disability, to include PTSD, that have not yet been associated with the claims folder.  Of specific interest, are records documenting treatment or complaints pertaining to the claimed disabilities dating from the Veteran's discharge from active service June 1977 and during his Reserve service from June 1977 through 1995.

The Veteran should specifically be requested to provide separate authorization and consent forms (VA Form 21-4142s) sufficient to enable VA to obtain treatment and other relevant records from TMC, Ed.D. (individual counseling) since March 2013; Dr. MP, M.D. (PCP) since September 2011, and Dr. SAC, M.D. (ENT) since June 2011.  

Regardless of the Veteran's response to any request for assistance in obtaining the aforementioned records from private sources, relevant VA treatment records, if any, must be obtained from the Central Alabama VA Healthcare System, to include the Tuskegee VAMC, dating since June 1977.  

Appropriate steps, to include a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims folder.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative and they must be afforded an opportunity to respond.

5. Then, refer the claims file and a copy of this REMAND to the VA examiner who performed the August 2013 PTSD examination, or, if he is unavailable, to a psychologist or psychiatrist, for clarification as to the nature and etiology of the Veteran's  acquired psychiatric disorder, to include PTSD and paranoid personality disorder.  If it is determined that a new examination is necessary, it should be accomplished. 

Ask the examiner to identify all psychiatric disorders.  A diagnosis of PTSD under DSM-V criteria should be made or definitively ruled out.  If PTSD is ruled out, the examiner must explain why each diagnostic criteria for diagnosis of PTSD is or is not satisfied.  In doing so, the examiner is requested to discuss the Veteran's non service related stressor while working as a firefighter at Fort Rucker in December 2002 when a colleague was run over and killed by a fire truck during a training exercise.  

If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis and explain why the stressor is or is not adequate to support a diagnosis of PTSD.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  The examiner must provide a complete rationale for all findings. 

As to any other psychiatric disorders identified on examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not that each disorder identified is related to service.  

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

6. Refer the claims file and a copy of this REMAND to the audiologist who conducted the VA audiology examination in August 2013, or if she is unavailable, to an audiologist, for clarification as to the nature and etiology of the Veteran's hearing loss.

The examiner is requested to review all pertinent records associated with the claims file, to include: the Veteran's available service treatment records pertaining to his active duty and Reserve service; post-service private and VA audiology records and examinations; and the Veteran's own assertions documented in his statements of record and VA audiology examinations.  For the Veteran's current hearing loss, the examiner should use audiometric findings during VA examination in November 2007, which is the last VA examination in which audiometric thresholds were determined to be valid for rating purposes.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury during active service and any period of ACDUTRA/INACDUTRA. See Hensley v. Brown, Vet. App. 155, 159 (1993).

The examiner should then state an opinion as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's current hearing loss (as shown during VA examination in November 2007) is causally or etiologically related to acoustic trauma sustained during active duty service and any period of ACDUTRA and/or INACDUTRA.  The examiner should note that excessive military noise exposure during service has been conceded by VA.  He/she should acknowledge and discuss audiological findings during enlistment examination in April 1974 compared with audiological findings during separation examination in March 1977 show threshold shifts in hearing of 15 dB at 500 Hz and 5 dB at 1000 Hz. in the right ear and of 5 dB at 1000, 2000, and 4000 Hz in the left ear.  In addition, comparison of the April 1974 examination with a reserve service examination in 1985 shows +5 dB threshold shifts at 500 and 4000 Hz. in the right ear and +10 dB threshold shift at 2000 and 4000 dB in the left ear, and, discuss in general the significance or insignificance of those threshold shifts.  

Any opinion expressed must be accompanied by a complete rationale.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why causation and/or aggravation of any hearing loss is unknowable.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions. A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

7. Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The requested opinions must be reviewed to ensure that they are responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims for service connection for bilateral hearing loss and an acquired psychiatric disorder, to include PTSD.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



